Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Demarest, J.), rendered December 16, 1999, convicting *341him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence, and (2) an amended sentence of the same court rendered March 1, 2000, which modified the judgment rendered December 16, 1999, by sentencing the defendant as a second felony offender and increasing the sentence for criminal possession of a weapon in the third degree from an indeterminate term of 3V2 to 7 years imprisonment to a determinate term of seven years imprisonment.
Ordered that the judgment and the amended sentence are affirmed.
We reject the defendant’s contention that he is entitled to a new trial because the People failed to timely produce Brady material (see, Brady v Maryland, 373 US 83). The material was turnéd over during the pre-trial hearing and before jury selection, and the defendant was able to use it effectively during trial (see, People v White, 178 AD2d 674, 675; People v Rodriguez, 281 AD2d 644). There is no basis for concluding that an earlier disclosure would have affected the outcome of the trial (see, People v Rodriguez, supra). S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.